20-574
     Singh v. Garland
                                                                             BIA
                                                                        Conroy, IJ
                                                                     A205 935 367
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            RICHARD C. WESLEY,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   MANPREET SINGH,
14            Petitioner,
15
16                      v.                                  20-574
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Deepti Vithal, Esq., Richmond
24                                      Hill, NY.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General; Erica
28                                      B. Miles, Senior Litigation
 1                                Counsel; Jaclyn E. Shea, Trial
 2                                Attorney, Office of Immigration
 3                                Litigation, United States
 4                                Department of Justice, Washington,
 5                                DC.

 6        UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10        Petitioner Manpreet Singh, a native and citizen of India,

11   seeks review of a January 21, 2020, decision of the BIA

12   affirming a March 9, 2018, decision of an Immigration Judge

13   (“IJ”), denying his application for asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Manpreet Singh, No. A205 935 367 (B.I.A. Jan.

16   21, 2020), aff’g No. A205 935 367 (Immig. Ct. N.Y. City Mar.

17   9, 2018).       We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19   I.   Credibility and Corroboration

20        Under the circumstances, we have reviewed the decision

21   of the IJ as supplemented by the BIA.          See Yan Chen v.

22   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    We review adverse

23   credibility determinations for substantial evidence.        See

24   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
                                   2
 1   67, 76 (2d Cir. 2018).           “Considering the totality of the

 2   circumstances, and all relevant factors, a trier of fact may

 3   base a credibility determination on the demeanor, candor, or

 4   responsiveness     of    the   applicant   or   witness,    .    .   .   the

 5   consistency between the applicant’s or witness’s written and

 6   oral statements . . . , the internal consistency of each such

 7   statement, [and] the consistency of such statements with

 8   other evidence of record . . . without regard to whether an

9    inconsistency, inaccuracy, or falsehood goes to the heart of

10   the applicant’s claim.”         8 U.S.C. § 1158(b)(1)(B)(iii).           “We

11   defer . . . to an IJ’s credibility determination unless, from

12   the totality of the circumstances, it is plain that no

13   reasonable fact-finder could make such an adverse credibility

14   ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

15   2008); accord Hong Fei Gao, 891 F.3d at 76.                 Substantial

16   evidence supports the adverse credibility determination.

17          The agency reasonably relied on inconsistencies between

18   Singh’s      testimony   and    other   evidence.     See       8    U.S.C.

19   § 1158(b)(1)(B)(iii).          Singh gave contradictory statements

20   about his political activities, providing in his affidavit

21   that    he   distributed   flyers    door-to-door,    but       explicitly


                                         3
 1   denying that he did so when testifying.          Singh also made

 2   inconsistent statements about how long he hid in Delhi after

 3   his first alleged attack by Congress Party members, stating

 4   in his affidavit that he returned to his village after a few

 5   months, but testifying that he remained in Delhi for three

 6   years.    He provided the specific day of a month that he was

 7   released from the hospital, but not the month or year that he

 8   was hospitalized, and the day he gave was inconsistent with

 9   the date in his affidavit.     The IJ was not required to credit

10   Singh’s explanation that he forgot the dates and was too

11   “uneducated” to recall them, particularly as he provided

12   specific dates when preparing his application.

13       The     agency   also   reasonably   concluded   that   Singh’s

14   corroborating evidence did not rehabilitate his credibility.

15   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

16   (an alien’s “failure to corroborate his . . . testimony may

17   bear on credibility, because the absence of corroboration in

18   general makes an applicant unable to rehabilitate testimony

19   that has already been called into question.”         The agency did

20   not err in declining to give weight to Singh’s documentary

21   evidence.    See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.


                                      4
 1   2013) (“We defer to the agency’s determination of the weight

 2   afforded to an alien’s documentary evidence.”).                 An affidavit

 3   from   Singh’s     father    was    prepared    by   an   individual     who

 4   simultaneously translated Singh’s father’s oral statement

 5   from Punjabi to English and transcribed the statement in

 6   English.     The IJ did not err in declining to credit that

 7   document because there was no evidence to confirm that the

 8   translation was accurate.           See Shunfu Li v. Mukasey, 529 F.3d

 9   141,   149   (2d   Cir.     2008)    (holding   that      “we   afford   IJs

10   considerable flexibility in determining the authenticity of

11   . . . documents from the totality of the evidence”); cf.

12   8 C.F.R. § 1003.33 (“[A]ny foreign language document offered

13   by a party in a proceeding [in immigration court] shall be

14   accompanied by an English language translation, as well as by

15   a certification signed by the translator.”).                    Contrary to

16   Singh’s argument here, the IJ asked counsel to explain the

17   lack of certification.             Singh also contends that the IJ

18   ignored country conditions evidence, but there is nothing in

19   the record to suggest that the IJ ignored material evidence

20   given the IJ’s statement that he considered all of the

21   documents in the record and his acknowledgment of political


                                           5
 1   tensions in India.     See Zhi Yun Gao v. Mukasey, 508 F.3d 86,

 2   87 (2d Cir. 2007) (agencies are not required to “expressly

 3   parse or refute on the record each individual argument or

 4   piece of evidence offered by the petitioner” (quotation marks

 5   omitted)).

 6        Considering the multiple inconsistencies and lack of

 7   reliable corroboration, substantial evidence supports the

 8   agency’s   adverse    credibility        determination.    See 8    U.S.C.

 9   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.                   This

10   adverse credibility determination is dispositive of asylum,

11   withholding of removal and CAT relief because all three claims

12   arose from the same factual predicate.           See Paul v. Gonzales,

13   444 F.3d 148, 156–57 (2d Cir. 2006).

14   II. Motion to Remand

15        The BIA did not abuse its discretion by denying Singh’s

16   motion to remand for consideration of a neuropsychological

17   assessment that he obtained after his hearing.                 See Li Yong

18   Cao v. U.S. Dep’t of Justice, 421 F.3d 149, 157 (2d Cir. 2005)

19   (reviewing BIA’s denial of remand for abuse of discretion).

20   As the BIA found, the evidence was not previously unavailable

21   as   required   for   remand   for       consideration    of    additional


                                          6
 1   evidence because Singh could have obtained the evaluation

 2   prior to his hearing before the IJ.      Id. at 156; see also

 3   8 C.F.R. § 1003.2(c)(1).

 4       Nor did the agency deprive Singh of due process in

 5   declining to remand for consideration of the report.       “To

 6   establish a violation of due process, an alien must show that

 7   []he was denied a full and fair opportunity to present h[is]

 8   claims or that the IJ or BIA otherwise deprived h[im] of

 9   fundamental fairness.”    Burger v. Gonzales, 498 F.3d 131, 134

10   (2d Cir. 2007) (quotation marks omitted).      The BIA did not

11   err in concluding that Singh received due process because the

12   record does not show sufficient indicia of incompetency to

13   warrant an inquiry.   “[T]he test for determining whether an

14   alien is competent to participate in immigration proceedings

15   is whether he . . . has a rational and factual understanding

16   of the nature and object of the proceedings, can consult with

17   the attorney or representative if there is one, and has a

18   reasonable opportunity to examine and present evidence and

19   cross-examine witnesses.”    Matter of M-A-M-, 25 I. & N. Dec.

20   474, 479 (B.I.A. 2011).     Aliens in immigration proceedings

21   are presumed competent and, only when indicia of incompetency


                                    7
 1   present themselves is the IJ required to render a competency

 2   determination.      Matter of J-S-S-, 26 I. & N. Dec. 679, 681

 3   (B.I.A. 2015).       Singh’s reliance on M-A-M- is misplaced

 4   because that case involved a pro se respondent diagnosed with

 5   schizophrenia; in contrast, Singh was represented by counsel,

 6   the record reflected that he had been able to give counsel a

 7   detailed statement of events, and the psychologist’s report

 8   reflected    some   cognitive   disability   but   also   that   his

 9   thoughts were “logical” and that he was capable of “concrete

10   thinking.”     Singh’s presentation of his evidence through

11   counsel evinced a “meaningful” opportunity to be heard, and

12   he was therefore not deprived of due process.         Burger, 498

13   F.3d at 134.

14       For the foregoing reasons, the petition for review is

15   DENIED.   All pending motions and applications are DENIED and

16   stays VACATED.

17                                   FOR THE COURT:
18                                   Catherine O’Hagan Wolfe,
19                                   Clerk of Court




                                      8